                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


RICHARD DALE TURNER,

         Plaintiff,

v.                                Civil Action No. 2:16-cv-04346

C.O. PERRY, C.O. ALLEN,
C.O. HOLIDAY, and MEDICAL
STAFF,

         Defendants.


                    MEMORANDUM OPINION AND ORDER


         This matter having been referred to United States

Magistrate Judge Dwane L. Tinsley pursuant to 28 U.S.C.

§ 636(b)(1)(B), he filed his Proposed Findings and

Recommendations on April 4, 2019 and October 30, 2019.

Magistrate Judge Tinsley recommends that the court (1) dismiss

the claims against defendants C.O. Allen and C.O. Perry without

prejudice for failure to effect service of process, pursuant to

Rule 4(m) of the Federal Rules of Civil Procedure; and (2) grant

defendant C.O. Holiday’s motion to dismiss for failure to

prosecute, filed June 5, 2019, and dismiss this matter pursuant

to Rule 41(b).   No objections having been filed to either of

these Proposed Findings and Recommendations, it is ORDERED that

the findings made in both Proposed Findings and Recommendations
of the magistrate judge be, and they hereby are, adopted by the

court and incorporated herein.


           Accordingly, it is ORDERED that defendant Holiday’s

motion to dismiss for failure to prosecute be, and it hereby is,

granted.   It is further ORDERED that this case be, and it hereby

is, dismissed without prejudice.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to plaintiff, all counsel of

record, and the United States Magistrate Judge.


                          ENTER: December 24, 2019




                                   2
